COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Reginald Dwayne Bond v. The State of Texas

Appellate case number:      01-18-00741-CR

Trial court case number:    1496163

Trial court:                262nd District Court of Harris County

       A jury convicted appellant, Reginald Dwayne Bond, of the felony offense of
burglary of a habitation with the intent to commit sexual assault and assessed his
punishment at confinement for life. Appellant has filed a motion to view volumes 2 and
11 of the reporter’s record filed in this appeal. These volumes were filed as a sealed
record in this Court.
       The motion is granted. Counsel for appellant and the State may review volumes 2
and 11 of the reporter’s record in the media viewing room at the office of the Clerk of the
First Court of Appeals during regular business hours. No copies of the sealed record or
any sealed document may be made; however, counsel may make notes as necessary to
prepare briefs and motions in this proceeding. Any such notes must be destroyed no later
than the date a mandate is issued by this Court or the Texas Court of Criminal Appeals.
The parties are directed to take appropriate measures if they raise any arguments
concerning evidence or arguments contained in the sealed volumes of the reporter’s
record. See, e.g., TEX. R. APP. P. 9.10.
        It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd_________
                    Acting individually  Acting for the Court


Date: __December 18, 2018____________________